Title: Report on Estimates of Receipts and Expenditures for 1791–1792, [23 January 1792]
From: Hamilton, Alexander
To: 



[Philadelphia, January 23, 1792Communicated on January 23, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, in obedience to the order of the House of Representatives of the 19th instant, respectfully makes the following, Report:
At the close of the year 1790 there was a considerable surplus of revenue beyond the objects of expenditure, which had required a provision to that period; which surplus, by an act of the 12th. of August in that year, was appropriated to the reduction of the public debt.
The Statement (A.) herewith submitted, will shew, in one view, all the sums, which, according to the establishments heretofore made, and corresponding appropriations have required and will require to be defrayed, from the beginning of the year 1791 to the end of the year 1792, amounting together to seven millions and eighty two thousand one hundred and ninety seven dollars and Seventy four cents.
The Statement (B.) will also shew, in one view, the nett product, of all the public revenues, for the same period, according to the best calculation and estimate, which can now be formed of it, amounting to seven millions and twenty nine thousand seven hundred and fifty five dollars, and twenty six cents.
The Statement (C.) exhibits a Summary of the total annual expenditure of the United States, in conformity to existing establishments, amounting to three millions six hundred and eighty eight thousand and forty three dollars, fifty cents.
The Statement B. includes a view of the probable product, during the year 1792, of the existing revenues of the United States, amounting to three millions seven hundred thousand dollars.
From these Statements will result substantially the information, which is desired by the House of Representatives, as far as it is now in the power of the Secretary to give it.
One or two matters, however, may be proper to be added, with a view to greater accuracy.
There are certain instances, in which the estimates of appropriations have exceeded, and will exceed the sums actually expended. Hence the apparent excess of the expenditure, as exhibited in the statement (A) beyond the product of the revenue, as shewn in the statement (B.) will, probably, not be found real. But the amount of these surplusses or over-estimates cannot be now ascertained, and it is not likely to be very considerable; and because, also, if it should do more than counterbalance the excess, alluded to, it will be safest to set off the surplus against those contingent demands, which from time to time occur.
No deduction has been made from the annual interest on account of the debt purchased. This has proceeded from a supposition that it will be deemed expedient by the Legislature to appropriate inviolably the interest of any part of the debt which shall be, at any time extinguished, toward the extinction of the remainder. This point will be more particularly submitted in a report on the subject of the public debt.
All which is humbly submitted,

Alexander HamiltonSecretary of the Treasury.
Treasury Department. January 23rd. 1792.

